Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 04/06/2021 in which claims 12-17 and 31-41 are pending ready for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 15 recites the limitation “about 940nm”. The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “about” is defined as " near in time, number, degree, etc.; approximately:” (see www.dictionary.com). Neither the claims, nor the specification, defines the range of emitted light from the 3D infrared time of flight camera should be the sample size should be in order for the “about” condition to be met. Therefore claim 15 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ebrahimi Afrouzi et al (US 2020/0225673 A1).
As to claim 12, Ebrahimi Afrouzi discloses a system (102) for measuring gas or airborne compound concentration in a vehicle cabin comprising: (See ¶0154 Lines 01-08, 49-55, ¶0210 Lines 01-23;Fig. 2a, 39a-39c)
a 3D infrared time of flight camera (101) having a field of view encapsulating at least a portion of a vehicle cabin and emitting light into the field of view, (See ¶0163 Lines 01-10, ¶0172 Lines 01-04;Fig. 2a, 39a-39c)
a processor communicatively coupled to a computerized memory; (See ¶0163 Lines 01-10, ¶0172 Lines 01-04;Fig. 2a, 39a-39c)
wherein the 3D infrared time of flight camera (101) collects image data comprising a 3D view from the field of view, wherein the 3D view is created by light reflected back to the 3D infrared time of flight camera from at least one of a vehicle occupant, a gas in the ambient air, or an airborne particle in the ambient air; (See ¶0006, ¶0154 Lines 01-08, 49-55, ¶0210 Lines 01-23, ¶0163 Lines 01-10, ¶0172 Lines 01-04;Fig. 2a, 39a-39c)
wherein the computerized memory comprises software that uses the image data to calculate identification data regarding the gas and/or airborne particle in the ambient air, and wherein the processor is configured to transmit the identification data to a vehicle computer system. (See ¶0006, ¶0154 Lines 01-08, 49-55, ¶0210 Lines 01-23, ¶0163 Lines 01-10, ¶0172 Lines 01-04;Fig. 2a, 39a-39c)
As to claim 13, Ebrahimi Afrouzi the system (102), further comprising a spectrometer (not shown) receiving the light reflected back to the 3D infrared time of flight camera, wherein the spectrometer calculates spectral data to identify the gas and/or airborne particle in the ambient air. (See ¶0006, ¶0332 Lines 01-22, 49-55, ¶0353 Lines 20-28, ¶0416 Lines 01-15,¶0558;Fig. 2a, 39a-39c)
As to claim 14, Ebrahimi Afrouzi discloses the system of claim 13, wherein the 3D infrared time of flight camera emits light in the near-infrared light range. (See ¶0172;Fig. 2a, 39a-39c)
As to claim 15, Ebrahimi Afrouzi discloses the system (102), wherein the 3D infrared time of flight camera emits light at about 940nm. (See ¶0172; Fig. 2a, 39a-39c)
As to claim 16, Ebrahimi Afrouzi discloses the system (102), wherein the vehicle computer system uses the identification data to trigger at least one remedial action for neutralizing the presence of the gas and/or airborne particle. (See ¶0155 Lines 27-35, ¶0162, ¶0210 Lines 01-23;Fig. 2a, 39a-39c)

As to claim 17, Ebrahimi Afrouzi discloses the system (102), wherein the spectrometer adjusts a spectrometer field of view in conjunction with the image data. (See ¶0353 Lines 20-28;Fig. 2a, 39a-39c)


Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 31, 33, 34, 35, 39,  is/are rejected under 35 U.S.C. 102(a)(1) anticipated as being anticipated by Emadi et al (US 9,851,250 B1). 
	As to claim 31, Emadi discloses an apparatus (400) for measuring gas or airborne compound concentration in an enclosure (102), comprising: (See Abstract Col 04 Line 58-63; modified Fig. 4a-b below ) 
	a gas analysis chamber in fluid communication with ambient air in the enclosure and receiving a gas sample; (See Col 04 Line 58-63; modified Fig. 5c-d below) 
	a light source (106) directing a light signal into the gas analysis chamber; (See Col 06 Line 50-67; modified Fig. 4a-b below) 
	a reflective surface (105) inside the gas analysis chamber reflecting the light signal across multiple paths within the gas analysis chamber; (See Col 02 Lines 23-28, Col 07 Line 01-09; modified Fig. 4a-b below) 
	a light receiving device (108) connected to an output of the gas analysis chamber in a position to receive incident output light from the gas analysis chamber, wherein the light receiving device is connected to a computer that analyzes the incident output light to identify presence and/or properties of a target analyte. (See Col 05 Lines 07-14, Col 06 Lines 60-65; modified Fig. 4a-b below) 

    PNG
    media_image1.png
    726
    520
    media_image1.png
    Greyscale


	
	
	As to claim 33, Emadi discloses the apparatus (400), wherein the light source (106) is an infrared light source. (See Abstract Line 01-03; modified Fig. 4a-b above) 
	As to claim 34, Emadi discloses the apparatus (400), wherein the light receiving device (108) is a spectrometer. (See Col 04 Line 50-63; modified Fig. 4a-b above).
	The receiving device (108) detects spectral absorption; therefore, it is equivalent to a spectrometer. 
	As to claim 35, Embadi discloses the apparatus (400), wherein the spectrometer is a MEMs spectrometer. (See Col 04 Line 50-63; modified Fig. 4a-b above).
	The receiving device (108) is a (ASIC), which is equivalent to a MEMs spectrometer. 
	As to claim 39, Emadi discloses an apparatus (400) for measuring gas or airborne compound concentration in an enclosure, comprising: (See Abstract Col 04 Line 58-63; modified Fig. 4a-b above ) 
	a cylindrical gas analysis chamber in fluid communication with ambient air in the enclosure and receiving a gas sample; (See Col 04 Line 58-63; modified Fig. 4a-b above) 
	a light source (106) directing a light signal into the cylindrical gas analysis chamber; (See Col 06 Line 50-67; modified Fig. 4a-b above) 
	a reflective surface (105) inside the cylindrical gas analysis chamber reflecting the light signal across multiple paths within the cylindrical gas analysis chamber; (See Col 02 Lines 23-28, Col 07 Line 01-09; modified Fig. 4a-b above) 
	a light receiving device (108) connected to an output of the cylindrical gas analysis chamber in a position to receive incident output light from the cylindrical gas analysis chamber across the multiple paths, wherein the light receiving device is connected to a computer (not shown) that analyzes the incident output light to identify presence and/or properties of a target analyte. (See Col 05 Lines 07-14, Col 06 Lines 60-65, Col 12 Lines 46-57; modified Fig. 4a-b above) 
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emadi in view of Wang (CN 103674846A).
	As to claim 32, Emadi teaches the apparatus of Claim 31, in which this claim depends on.
	Emadi does not explicitly teach wherein the gas analysis chamber is a White cell.
	However, Wang does teach in an analogous art wherein the gas analysis chamber is a White cell. (See ¶0004; Fig. 1).
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in apparatus of Emadi wherein the gas analysis chamber is a White cell.
	The advantage of this inclusion is to accurately detect CO particles in a gas chamber. 


Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emadi in view of Ruebel et al (US 2018/0334108 A1).
	As to claim 36, Emadi teaches the apparatus of Claim 31, in which this claim depends on.
	Emadi does not explicitly teach wherein the light receiving device is an array of photodetectors producing an image of the target analyte in the gas analysis chamber.
	However, Ruebel does teach in an analogous art wherein the light receiving device is an array of photodetectors producing an image of the target analyte in the gas analysis chamber. (See ¶0085, ¶0301; Fig. 29)
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in apparatus of Emadi wherein the light receiving device is an array of photodetectors producing an image of the target analyte in the gas analysis chamber.
	The advantage of this inclusion is to accurately and quickly detector hazardous substance in an particular area. 

Claim(s) 37, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emadi in view of Takashima (JP2001175969A).
	As to claims 37, 38, Embadi teaches the apparatus of Claims 31, in which these claims depend on.
	Emadi does not explicitly teach further comprising an inlet filter (3) that removes malabsorptive sample components from the gas sample;
	wherein the malabsorptive sample components comprise water or carbon dioxide. (Claim 38)
	However, Takashima does teach in an analogous art further comprising an inlet filter that removes malabsorptive sample components from the gas sample and wherein the malabsorptive sample components comprise water or carbon dioxide. (See Abstract 
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the apparatus of Emadi further comprising an inlet filter that removes malabsorptive sample components from the gas sample wherein the malabsorptive sample components comprise water or carbon dioxide.
	The advantage of this inclusion is to remove miscellaneous gases to render an area safe. 

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emadi in view of Pralle et al (US 2008/0252892 A1).
	As to claim 40, Emadi teaches an apparatus according to Claim 39, in which this claim depends on.
	Emadi does not explicitly teach wherein the reflective surface is at least one mirror in a path of the light source.
	However, Pralle does teach in an analogous art wherein the reflective surface  (102) is at least one mirror in a path of the light source. (See Abstract ¶0044; Fig. 9)
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the apparatus of Emadi wherein the reflective surface is at least one mirror in a path of the light source.
	The advantage of this inclusion is to produce a multi-reflected light beam that passes a sample under test. This will increase the accuracy of the testing by creating an efficient sampling device.

Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emadi.
	As to claim 41, Emadi teaches an apparatus of Claim 39, in which this claim depends on.
	Emadi does not explicitly teach in this embodiment wherein the reflective surface is a coating on an inside wall of the cylindrical gas analysis chamber.
	However, in another embodiment Emadi does teach in an analogous art wherein the reflective surface is a coating on an inside wall of the cylindrical gas analysis chamber. (See Col 11 Lines 65-67, Col 12 Lines 01-03; Fig. 10f)
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the apparatus of Emadi wherein the reflective surface is a coating on an inside wall of the cylindrical gas analysis chamber.
	The advantage of this inclusion is to produce a multi-reflected light beam that passes a sample under test. This will increase the accuracy of the testing by creating an efficient sampling device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886